DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7 of the reply, filed 05/24/2021 with respect to the rejection(s) of claim(s) 1, 5, 6, 8, 9, 14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Merrill et al., U.S. Patent Application Publication No. 2016/0335119, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Korthikanti et al., U.S. Patent No. 10,169,296.
Applicant’s arguments, see page 7 of the reply, filed 05/24/2021 with respect to the rejection(s) of claim(s) 2-4, 10-12, 15-17 under 35 U.S.C. 103 rely upon the arguments for claims 1, 8, and 14 and the response above regarding claims 1, 8, and 14 applies equally to claims 2-4, 10-12, and 15-17

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“group partitioner and scheduler unit configured to divide a workload for the neural network processor into a plurality of partitions based on a quantity of the plurality of neurons, and assign a group of the neurons to each of the plurality of partitions to maximize a total number of the plurality of neurons that simultaneously processor the workload while reducing power consumption” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 limitation “group partitioner and scheduler unit configured to divide a workload for the neural network processor into a plurality of partitions based on a quantity of the plurality of neurons, and assign a group of the neurons to each of the plurality of partitions to maximize a total number of the plurality of neurons that simultaneously processor the workload while reducing power consumption” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only recites “group partitioner and scheduler unit” only at paragraphs [00008] and [00110] and only restates the same language as recited in claim 1. The specification doesn’t disclose the particular structure, material, or acts, to perform the functions “divid[ing] a workload for the neural network processor into a plurality of partitions based on a quantity of the plurality of neurons” and “assign[ing] a group of the neurons to each of the plurality of partitions to maximize a total number of the plurality of neurons that simultaneously processor the workload while reducing power consumption”. Merely restatements of the functions of dividing a workload and assigning of neurons as recited in the claim isn’t adequate structure, material, or acts for performing these functions. As would be recognized by those of ordinary skill in the art dividing a workload into a plurality of partitions based on a quantity of neuron may be performed in any number of ways. Similarly, one of ordinary skill in the art would have recognized that assigning a group of the neurons to each of the plurality of partitions to maximize a total number of the plurality of neurons that simultaneously processor the workload while reducing power consumption may be performed in any number of ways. The specification doesn’t provide sufficient details such that one or ordinary skill in the art would understand which structure, materials, or acts perform the claimed the dividing and assigning functions.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-7 are rejected for claim incorporating, and failing to correct, the indefiniteness defect noted above for claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a group partitioner and scheduler unit configured to divide a workload for the neural network processor into a plurality of partitions based on a quantity of the plurality of neurons, and assign a group of the neurons to each of the plurality of partitions to maximize a total number of the plurality of neurons that simultaneously processor the workload while reducing power consumption”.  As described above regarding 35 U.S.C. 112(b), the disclosure does not provide adequate structure, material, or acts to perform the claimed functions of: “divid[ing] a workload for the neural network processor into a plurality of partitions based on a quantity of the plurality of neurons” and “assign[ing] a group of the neurons to each of the plurality of partitions to maximize a total number of the plurality of neurons that simultaneously processor the workload while reducing power consumption”. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 2-7 are rejected for claim incorporating, and failing to correct, the written description defect noted above for claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 8, 9, 14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Korthikanti et al., U.S. Patent No. 10,169,296 (herein Korthikanti).

Regarding claims 1 and 14, taking clam 1 as exemplary, Korthikanti teaches a neural network processor [The processing system is used in implementing artificial neural networks. Korthikanti at column 4, lines 10-22], comprising: 
a plurality of neurons [Processing resources 210 (e.g. matrix processing units 234). Korthikanti at column 9, lines 20-46; FIGS. 2A-2C]; and 
a group partitioner and scheduler unit [Master control CPU  (MCC) 232. Korthikanti at column 11, lines 31-36] configured to 
divide a workload for the neural network processor into a plurality of partitions based on a quantity of the plurality of neurons [MCC 232 uses the slicing engine 236 to partition the matrix operands (i.e. input and weight volumes) based on the number of available processing resources 210 (i.e. neurons). Korthikanti at column 12, lines 11-16; column 14, lines 1-7; column 24, line 57 – column 25, line 11; FIG. 9], and 
assign a group of the neurons to each of the plurality of partitions [MCC 232 distributes the matrix operands across the processing resources, such as across MPUS in a cluster 230 (i.e. groups of neurons) or across logical processing nodes (i.e. groups of neurons). Korthikanti at column 10, lines 16-20; column 13, line 65 – column 14, line 7; column 14, lines 26-46; column 25, lines 12-25; FIG. 9] to maximize a total number of the plurality of neurons that simultaneously processor the workload while reducing power consumption [The operations are scaled/distributed across the processing resources achieving 100% processing efficiency, thereby maximizing processing and reducing power consumption. Korthikanti at column 5, lines 25-31; column 12, lines 52-60; column 13, lines 5-12]; and 
wherein the neurons within each group of neurons are configured to: 
process the workload in an assigned partition to generate a partial output value [The processing resources 210 (e.g. MPU 234) processes the matrix portion to generate partial results. Korthikanti at column 11, lines 39-52; column 14, line 7 – 14; column 25, lines 36-40; FIG. 9], and 
[The processing resources 210 receive partial matrix data (i.e. partial output values) from neighboring processing resources 210 (i.e. in each group of neurons) and continue matrix operations, which includes summing of the received partial matrix data. Korthikanti at column 14, line 10-25; column 22, lines 37-47; Column 25, line 41 – column 26, line 3; FIG. 9].

Regarding claim 8, Korthikanti teaches a neural network processor [The processing system is used in implementing artificial neural networks. Korthikanti at column 4, lines 10-22], comprising: 
a buffer storing an input volume and a weight volume [High bandwidth memory (HBM) 240 storing matrix operands, wherein the matrix operands include input matrices and weight matrices (i.e. input and weight volumes) . Korthikanti at column 10, line 55 – column 11, line 8; column 18, lines 24-28]; 
a plurality of neurons [Processing resources 210 (e.g. matrix processing units 234). Korthikanti at column 9, lines 20-46; FIGS. 2A-2C]; and 
a group partitioner and scheduler [Master control CPU  (MCC) 232. Korthikanti at column 11, lines 31-36] configured to 
partition the input volume and the weight volume into a plurality of partitions based on a quantity of the plurality of neurons [MCC 232 uses the slicing engine 236 to partition the matrix operands (i.e. input and weight volumes) based on the number of available processing resources 210 (i.e. neurons). Korthikanti at column 12, lines 11-16; column 14, lines 1-7; column 24, line 57 – column 25, line 11; FIG. 9], and 
assign a group of the neurons to each of the plurality of partitions [MCC 232 distributes the matrix operands across the processing resources, such as across MPUS in a cluster 230 (i.e. groups of neurons) or across logical processing nodes (i.e. groups of neurons). Korthikanti at column 10, lines 16-20; column 13, line 65 – column 14, line 7; column 14, lines 26-46; column 25, lines 12-25; FIG. 9], to maximize a total number of the plurality of neurons that simultaneously process a workload while reducing power consumption [The operations are scaled/distributed across the processing resources achieving 100% processing efficiency, thereby maximizing processing and reducing power consumption. Korthikanti at column 5, lines 25-31; column 12, lines 52-60; column 13, lines 5-12]; and 
wherein the neurons within each group of neurons are configured to 
process a workload defined by an assigned partition to generate a partial output value [The processing resources 210 (e.g. MPU 234) processes the matrix portion to generate partial results. Korthikanti at column 11, lines 39-52; column 14, line 7 – 14; column 25, lines 36-40; FIG. 9], and 
sum partial output values generated by the neurons in each group of neurons to generate an output value for the workload [The processing resources 210 receive partial matrix data (i.e. partial output values) from neighboring processing resources 210 (i.e. in each group of neurons) and continue matrix operations, which includes summing of the received partial matrix data. Korthikanti at column 14, line 10-25; column 22, lines 37-47; Column 25, line 41 – column 26, line 3; FIG. 9].

Regarding claims 5, 9, and 18, taking claim 5 as exemplary, Korthikanti teaches the neural network processor of claim 1, wherein the workload is divided into a plurality of partitions such that the number of neurons that can simultaneously process the workload is maximized [The operartions/workload is scaled across the processing resources achieving 100% processing efficiency. Korthikanti at column 5, lines 25-31; column 12, lines 52-60; column 13, lines 5-12].

Regarding claims 6 and 19, taking claim 6 as exemplary, Korthikanti teaches the neural network processor of claim 1, wherein processing the workload comprises performing a convolution operation on a portion of an input volume and a portion of a weight operation in the partition [The processing resources perform convolution operations on the matrices operands (i.e. portion of input volume and weight volume). Korthikanti at column 9, lines 20-26; column 12, lines 11-24].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 10-12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korthikanti in view of Shen et al., “Maximizing CNN Accelerator Efficiency Through Resource Partitioning” (herein Shen).

Regarding claims 2, 10, and 15, taking claim 2 as exemplary, Korthikanti teaches the neural network processor of claim 1, wherein the workload comprises an input volume and a weight volume having height and width dimensions [The workload comprises input and weight matrices (i.e. volumes) having height (row) and width (column) dimensions. Korthikanti at column 10, line 55 – column 11, line 8; column 18, lines 24-28; FIG. 5]. Korthikanti doesn’t explicitly teach that the input volume and weight volume have a depth dimension, wherein the workload is partitioned along the depth dimension. However, Korthikanti teaches that the stored and retrieved data from memory may comprise any number of dimensions, including three dimensions (i.e. having a depth dimension) and that the workload is partitioned along any dimension [Korthikanti at column 10, line 55 – column 11, line 8; column 14, lines 1-7]. In the same field of neural network processing, Shen teaches partitioning a workload in a convolutional layer processor, wherein the workload comprises an input volume and a weight volume having height, [Shen at Fig. 3 and Section II], and wherein the workload is partitioned along the depth dimension [The workload is partitioned along the layer dimensions, including the depth dimension. Shen at Section IV, 1st paragraph; Fig. 1]. Shen teaches that partitioning the workload along the layer dimensions increases the computational efficiency and increases overall throughput [Shen at Abstract]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the partitioning of Korthikanti such that the input volume and weight volume are three dimensions (i.e. have a depth dimension) and the workload (i.e. input and weight volumes) is partitioned along the depth dimension, as taught by Shen because doing so would increases the computational efficiency and increases overall throughput.

Regarding claims 3, 11, and 16, taking claim 3 as exemplary, Korthikanti teaches the neural network processor of claim 1, wherein the workload comprises an input volume and a weight volume having height and width dimensions [The workload comprises input and weight matrices (i.e. volumes) having height (row) and width (column) dimensions. Korthikanti at column 18, lines 24-28; FIG. 5], wherein the workload is partitioned along the height dimension [The matrix operand is partitioned across the row/height dimension. Korthikanti at column 14, lines 1-7]. Korthikanti doesn’t explicitly teach that the input volume and weight volume have a depth dimension. However, Korthikanti teaches that the stored and retrieved data from memory may comprise any number of dimensions, including three dimensions (i.e. having a depth dimension) [Korthikanti at column 10, line 55 – column 11, line 8]. In the same field of neural network processing, Shen teaches partitioning a workload in a convolutional layer processor, wherein the workload comprises an input volume and a weight volume having height, width, and depth dimensions [Shen at Fig. 3 and Section II]. Shen teaches that using convolutional neural networks, whose inputs and weights comprise three-dimensional data, provide increased machine learning accuracy/performance across a variety of applications [Shen at Section I, 1st and 2nd paragraphs]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the partitioning of Korthikanti such that the input volume and weight volume are for CNNs and, thereby, are three dimensions (i.e. have a depth dimension), as taught by Shen in order to improve machine learning performance for a variety of applications.

Regarding claims 4, 12, and 17, taking claim 4 as exemplary, Korthikanti teaches the neural network processor of claim 1, wherein the workload comprises an input volume and a weight volume having height and width dimensions [The workload comprises input and weight matrices (i.e. volumes) having height (row) and width (column) dimensions. Korthikanti at column 18, lines 24-28; FIG. 5]. Korthikanti doesn’t explicitly teach that the input volume and weight volume have a depth dimension, wherein the workload is partitioned along the width dimension. However, Korthikanti teaches that the stored and retrieved data from memory may comprise any number of dimensions, including three dimensions (i.e. having a depth dimension) and that the workload is partitioned along any dimension [Korthikanti at column 10, line 55 – column 11, line 8; column 14, lines 1-7]. In the same field of neural network processing, Shen teaches partitioning a workload in a convolutional layer processor, wherein the workload comprises an input volume and a weight volume having height, width, and depth dimensions [Shen at Fig. 3 and Section II], and wherein the workload is partitioned along the width dimension [The workload is partitioned along the layer dimensions, including the width dimension. Shen at Section IV, 1st paragraph; Fig. 1]. Shen teaches that partitioning the workload along the layer dimensions increases the computational efficiency and increases overall throughput [Shen at Abstract]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the partitioning of Korthikanti such that the input volume and weight volume are three dimensions (i.e. have a depth dimension) and the workload (i.e. input and weight volumes) is partitioned along the width dimension, as taught by Shen because doing so would increases the computational efficiency and increases overall throughput.


Claims 7, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korthikanti in view of Dhong et al., U.S. Patent No. 7,137,021 (hereinafter Dhong).

Regarding claims 7, 13, and 20, taking claim 7 as exemplary, Korthikanti teaches the neural network processor of claim 1. Korthikanti doesn’t teach that the plurality of neurons are powered down [Dhong at column 2, lines 15-38; column 5, lines 11-22; FIGS. 1 and 4]. Dhong teaches that powering down the functional units when not needed reduces power consumption, reduce cooling demand, and improves reliability [Dhong at column 1, lines 24-29]. It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the invention, to modify Korthikanti’s neural network processor so that the processing resources, which are functional units, are powered down when there are no operations/instructions to execute (i.e. following generation of the output values for the workload) because it would reduce power consumption, reduce cooling demand, and improve reliability.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al., “A Neural Network Accelerator for Mobile Application Processors”, teaches a neural network accelerator that maximizes resourse efficiency by dividing the workload based on the quantity of processing elements.
Mao et al., “MoDNN: Local Distributed Mobile Computing System for Deep Neural Network”, teaches a system for accelerating deep neural network (DNN) computations that partitions the input matrix based on the quantity of worker nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123